Citation Nr: 1115906	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  10-10 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a bilateral foot injury, claimed as frostbite and broken toes.  

(The Veteran's claim of clear and unmistakable error in a June 1961 Board decision that denied restoration of service connection for arthritis of the big toes and pes planus, is the subject of a separate Board decision)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION


The Veteran served on active duty from October 1942 to April 1943. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA), Los Angeles, California, Regional Office (RO).  

In January 2011, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is associated with the claims folder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has residuals of frostbite and broken toes, bilaterally.  Here, it is noted that a November 1960 rating decision severed service connection for arthritis of the big toes, pes planus, and hammertoes.  This determination was confirmed by the Board in a June 1961 decision.  Most recently, at the Veteran's January 2011 hearing before the undersigned, the issue of clear and unmistakable error (CUE) was raised as to the June 1961 Board decision.  This issue is addressed in a separate Board decision and will not be further discussed here.  See BVA Directive 8430; See also 38 C.F.R. § 20.1405(a)(1).  

Again, the Veteran contends that he suffers from frostbite residuals and/or broken toes, bilaterally, as a result of an in-service incident.  In particular, he testified that he was "mountain training" at Camp Hale (Colorado) where he was exposed to below freezing temperatures; he states that he permanently lost feeling in his feet due to frostbite.  While conducting this "mountain training," he worked with large mules, packing them with ammunition and equipment.  One of the mules apparently reared up and landed on the top part of his feet.  Since his feet were frozen from frostbite, he did not feel anything at the time of the incident; however, when he visited the infirmary the following day, his feet were purplish in color and stiff and his toenails were black and blue.  

As a preliminary matter, service treatment records do not show injury to or treatment for the toes or feet.  Discharge examination does reveal complaints of ankle pain and foot eversion with weight-bearing, but no references to residual cold injuries or broken toes are otherwise made.  

Nevertheless, the Veteran contends that he has experienced continuous foot symptomatology since the alleged in-service injuries to the feet/toes.  In this regard, he is competent to report what he experienced in-service (i.e., frostbite/freezing feet, swelling, blackened toenails, and the incident involving the mule).  Notably, on VA examination in February 1945, just two years after his separation from service, X-rays showed degenerative changes in the joints of both big toes.  The pathology, however, could not be determined.  

With respect to post-service VA and private treatment records, the Veteran testified that he received treatment at various VA facilities in New York and in Florida throughout his lifetime, beginning as early as the 1950's. See Hearing Transcript, pp. 22-23; see also September 2007 Statement from Veteran.  More recently, the Veteran sent a letter to the RO notifying them of his treatment at the VA facility in Loma Linda, California in October 2006.  It does not appear that the RO has attempted to obtain any of these records.  Moreover, at his January 2011 hearing, 
the Veteran testified that he received private treatment from a Dr. Carrie Bledsoe.  These records are also not contained in the claims file and may be relevant to the claim on appeal; thus, the proper authorization/releases should be obtained from the Veteran upon remand.  

Additionally, records contained in the claims file indicate that the Veteran has been in receipt of Social Security Administration (SSA) benefits since 1980.  The claims file does not reflect that efforts have been made to obtain SSA records.  It is not clear from the record whether any medical documentation associated with this award would be relevant to the claim at hand, but the Board cannot exclude that possibility.  Accordingly, efforts to obtain SSA records are required, pursuant to 38 C.F.R. § 3.159(c)(2). See also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining SSA records when the Veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).

Finally, VA's statutory duty to assist a Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one. Green v. Derwinski, 1 Vet. App. 121, 124 (1991). In determining whether the duty to assist requires that a VA medical examination be provided or that a medical opinion be obtained, the Court has stated that such development is required when the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran is competent to report what he experienced in-service (i.e., frostbite, mule injury); moreover, the record contains complaints of foot pain/problems as early as 1945.  In other words, the Board finds that the evidence of record, including the Veteran's lay statements and medical evidence of record, suggests that cold injury residuals and foot symptoms may be associated with the Veteran's service.  The Veteran has not yet been afforded a VA examination specifically for vascular/neurological residuals of frostbite to feet.  Given the foregoing, the Veteran should be scheduled for an examination. 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Request the Veteran to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for any medical treatment facilities in which he was treated for his feet subsequent to service, to specifically include treatment records from Dr. Carrie Bledsoe.  

After obtaining a completed VA Form 21-4142, the AOJ should attempt to obtain any pertinent medical records, to include VA records from VAMC Loma Linda and any other VA treatment beginning in the 1950's at facilities located in Florida and/or New York.  Any documents received by VA should be associated with the claims folder.

3. SSA should be contacted, and all SSA records associated with the grant of disability benefits to the Veteran should be requested. All records obtained pursuant to this request must be included in the Veteran's claims file. If the search for such records has negative results, documentation to that effect should be included in the claims file.

4. Schedule the Veteran for a cold injury protocol VA examination to determine whether the Veteran suffers from residuals of cold weather injuries to his feet and/or broken toes for an opinion as to a possible relationship of 
any such disorder(s) to service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated studies should be conducted.  All pertinent pathology which is found on examination should be noted in the evaluation report.

With regard to any residuals broken toes or of cold weather injury to the Veteran's feet diagnosed on examination, the examiner should render an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any such disorder(s) had its/their clinical onset in service or is/are otherwise related to active service.  Complete rationale should be provided for all opinions expressed, to include whether service treatment records reflect indications consistent with a cold weather injury.  The discussion must include reference to the Veteran's statements regarding how the injuries were incurred.  

5. Following completion of the above, the issue of entitlement to service connection for residuals of broken toes/cold weather injury to the bilateral feet should be adjudicated.  If the decision remains adverse, the Veteran and his representative should be provided with an SSOC.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



